DISSENTING OPINION.
Wilkes, J.
With all due deference for the very abLe opinion of the majority, I am unable to agree *16with their holding and with the construction given to our statutes and the effect accorded by the opinion to the foreign probate of a will. It appears that this probate in Mississippi was in common, form.
I am of opinion that while the probate of a will in common form, made in Mississippi, is binding and conclusive until' set aside (as it is in Tennessee), still such probate in common .form in Mississippi, as well as in any other foreign State in which the practice prevails, leaves the will subject to contest in Tennessee, under Sec.' 3922 Shannon’s compilation, to the same extent, and in the same manner as if the probate in common form had been made in Tennessee originally. To hold differently would be to give to a ¡Drobate in common form in another State, upon its mere certification and registration here, the force and effect of a probate in solemn form, which is a greater effect than is accorded it at home.
To use the present will probated in common form in Mississippi as an illustration, by the statutes and decisions of that State probate in common form is held to be merely an incipient step to give the Court jurisdiction of the matter, and is not conclusive upon the parties interested, but may be opened and set aside in the Courts of that State upon sufficient legal grounds. Hamberlin v. Terry, 1 Smed. & M., 589; Cowden v. Dobyns, 5 Smed. & M., 82; Wall v. Wall. 30 Miss., 91 (S. C., 64 Am. Dec., 147).
*17And such proceeding in common form cannot be pleaded as res adjvdic-ata in a direct proceeding to determine the validity of the will . (Martin v. Perkins, 56 Miss., 204), and a probate in common form, pray be set aside upon petition filed and sufficient legal grounds shown, without any .issue of devisavit vel non being made up and' tried by a jury. Wall v. Wall, 64 Am. Dec., 147.
This being the full -force, effect, and extent of a probate in common form in the State of Mississippi, it- would be an anomaly if the .mere certification of such probate to this State - and registration here should give the probate any greater weight or greater sanctity or more binding force than it possessed in the jurisdiction where the proceeding was had. The Constitution of the United States provides- that full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other State, and leaves it to Congress to declare the effect ■ thereof. The act of Congress^ provides that judicial proceedings, properly authenticated, shall have such faith and credit given them in every Court in fhe United States as they have by law or usage in the Courts of the State whence the said records are or shall be taken. See Shannon’s Code, p. 112. i Nor can the proceedings be given any greater weight or effect because of any spirit of comity supposed to exist towards our sister State. ' \
The statute of Mississippi provides that personal property situated in that State shall' be governed *18and controlled in the distribution thereof by the laws of that State, withtont regard to the domicile of the owner, and without regard to the domicile of the-persons entitled to receive the same. Mississippi Code, 1892, Sec. 1542; Carroll v. McPike, 53 Miss., 569. And by Sec. 1S2-9 of that Code it is provided that a will executed and. probated in another State, and filed for record in Mississippi, is there subject to contest in the same manner as if it had originally been probated in that State.
It will be observed that these statutes reserve rights not only in favor of citizens, but extend them also to all persons, whether the heirs or persons entitled to distribution be in the State, of Mississippi or not,- as to all property within its boundaries.
Coming to the consideration of our' own statutes, we find all foreign wills put- upon this same footing, whether probated in common form in some probate Court, or before the mayor of a city or corporation, the lat-Jer evidently referring to cases where provision for probate is made before such mayor by special law applicable to such locality. Now, what is the status of such foreign ■will already probated in another State in common form? It is, in short, that when authenticated, filed, and registered in the proper place in this State, it is also effectual as if it had been probated in common form in this State to pass both realty and personalty, and until that is done it has no effect as a will.
This leads us to inquire what is the effect of a *19will probated in common form in tbis State. Unquestionably, under the authorities, such probate is a proceeding in rem, and binding upon all the world unless set aside in the manner provided by statute. Reaves v. Hager, 50 S. W. Rep., 760, and the authorities there cited.
So the probate in common form in another State is a proceeding in rem, and binding upon all the world until set aside as provided .by law. The evident purpose of our statutes is, in my opinion, to put foreign wills which have been probated in another State and then registered here exactly on the same footing that domestic wills probated in common form occupy; that is, each is probated by a proceeding in rem, and each is conclusive until set aside in the manner provided by law.
The most difficult question that arises is whether the proceeding to set aside the probate in common form must be taken in the forum where it was made in the foreign State, or whether such proceeding can be had in this State in the proper Court where it is offered for registration. To my mind our statute is plain and unambiguous that the proceeding may be had in our Courts and not necessarily in the foreign Court.
No other construction can be given the statute (Shannon, Sec. 3922), for it could not give power to any foreign jurisdiction, nor is this in antagonism to the effect given by the Act of Congress to the foreign probate, if that Act applies to such pro*20bates or to proceedings in rem without actual notice.' I am not now speaking of a probate in solemn form with notice as upon' an- issue of devisavii vel non or similar proceedings when the probate is by the law made final, and not correctible except by appeal or other proceeding in error. Such 'was evidently the character of the probate in- Pennsylvania of the will in controversy in Williams v. Saunders, reported in 5 Cold., 60.
It can be • said, however, with much force and plausibility, that Secs. 3916 to 3922 of Shannon’s compilation do not refer to wills which have been probated in another- State, but only to such wills as have been there proven or authenticated, and -these sections use the word, proven instead of probated to distinguish between wills authenticated by witnesses and those probated in a Court proceeding. It must be noted, however, that virtually all of our statutes in regard to the probate ' of wills use the word proven instead of probated.
Thus we find the word proven in Sec. 3896, Shannon, relating to the • probate of holographic wills, and in Secs. 3898, 3899, 3900, relating to nuncupative wills, and in Sec. 3902 relating to the place of probating, and in Sec. 3904 relating to the manner of probate in common form, and in Sec. 3910 relating to the manner of probating contested wills: in short, whenever the proceeding is referred to in the statutes, the term used is *21proving the will instead of probating’ it. The , decisions of our . Court treat ' the terms as. synonymous, and as meaning the process of proving or probating, and not the mere authentication. I am aware of no proceeding to prove a will ’ that is not at the same time a probate of 'it, except in the case of soldiers and sailors’ ■ wills, under Sec. 3923 of Shannon’s compilation, which provides for the authentication by acknowledgment of the testator or proof by witnesses and a subsequent probate in the place ' of domicile,, and this is the only section where the word .probate is used instead of proved.
This we think, then, means that ■ while a will may be proved as provided in that section, still it must be afterward probated in the domicile of the testator, and in such case the authentication is only prima facie evidence in ease of contest. I do not think, therefore, that the sections of our statutes refer to wills which have been merely proven or authenticated, but to wills which have been proven in the sense of being probated. To hold differently will be to say that a . will may be proven or authenticated in a foreign State, but not probated, and then upon registration here have all the effect of a • probated will, or, in other- words, that such foreign will may be made effective here though never probated anywhere or in any jurisdiction.'
■ ■I -do not think our statutes will bear ■ this con*22struction. If so, then snob will need never be probated, but simply its execution proven, and upon registration it becomes a perfect will.
It is tacitly conceded tbat a will of real estate, probated in common form in the foreign Court, may be congested in this State when it is presented for registration in this State where the land or a part of it lies, but the contention is that wills of personalty stand upon a different basis, inasmuch as the law of the testator’s domicile is supposed to affect the latter but not the former, it being controlled by the law m sitae. This would lead, as we think, to inconsistent consequences. We will illustrate by a will which disposes of both lands and personal property in both a foreign State and in this State. It has been probated in a foreign State and brought to this for registration. When offered here parties interested propose to contest it, and it is held they may do so as to realty but not as to personaly. We will suppose the ground of contest to be insanity. For that reason the will as to the land may be set aside, but not as to personalty. We will suppose the ground of the contest to he undue influence; the same result will follow. Or the ground may be revocation, and the result might be to set aside a will of realty, but the same act would not suffice to set aside the will of personalty. The true doctrine is that the domicile fixes the personal status of the testator and *23controls the disposition of property in that State, but not ■ exclusively the place of probate. The domicile does not even fix the power of capacity to make a will absolutelyfor this Court has held that a will executed in a foreign State may be valid to pass real estate in this State while it is invalid and of no force in the forum where it was executed. Carpenter v. Bell, 12 Pickle, 294.
For these and other reasons I do not concur in the view of the majority.